       Case 2:20-cv-00371-SMJ      ECF No. 11   filed 01/13/21   PageID.60 Page 1 of 2



                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
1                                                                   EASTERN DISTRICT OF WASHINGTON




2                                                                    Jan 13, 2021
                                                                         SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     GERALD HALSEY, BETTY                       No. 2:20-cv-00371-SMJ
5    HALSEY, GERALD R HALSEY
     and/or BETTY J HALSEY LIVING
6    TRUST, IRIS MALLORY, and                   ORDER DENYING MOTION TO
     LUCIAN LYONS,                              DISMISS AS MOOT
7
                               Plaintiffs,
8                 v.

9    STEPHEN CROSKREY and BONASA
     BREAKS RANCH LLC, a Florida
10   limited liability corporation,

11                             Defendants.

12

13         Before the Court, without oral argument, is Defendants’ FRCP 8(a)(2), FRCP

14   10(b) and 12(b)(6) Motion to Dismiss for Failure to State A Claim Upon Which

15   Relief Can Be Granted, ECF No. 7. The Court denies that motion as moot.

16         Plaintiffs sued Defendants on October 9, 2020. ECF No. 1. Defendants

17   moved to dismiss on December 22, 2020 and set a hearing without oral argument

18   for January 22, 2021. ECF No. 7. On January 8, 2021, Plaintiffs filed their First

19   Amended Complaint for Trespass, Negligence, Negligence Per Se, Nuisance,

20   Negligent Infliction of Emotional Distress, and Strict Liability. ECF No. 9.




     ORDER DENYING MOTION TO DISMISS AS MOOT – 1
       Case 2:20-cv-00371-SMJ         ECF No. 11   filed 01/13/21   PageID.61 Page 2 of 2




1          Federal Rule of Civil Procedure 15(a)(1) allows a party to amend their

2    complaint “once as a matter of course within . . . 21 days after service of a motion

3    under Rule 12(b).” An amended complaint supersedes the original complaint and

4    renders it without legal effect. E.g., Lacey v. Maricopa County, 693 F.3d 896, 927

5    (9th Cir. 2012); Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“As a

6    general rule, when a plaintiff files an amended complaint, [t]he amended complaint

7    supersedes the original, the latter being treated thereafter as non-existent.”) (internal

8    citation and quotation marks omitted). The parties (and the Court) must therefore

9    treat the original pleading filed by Plaintiffs as nonexistent. See id. The Court thus

10   denies Defendants’ motion to dismiss as moot. See also Huang v. Genesis Glob.

11   Hardware, Inc., No. 220CV1713JAMKJNPS, 2020 WL 6318206, at *1 (E.D. Cal.

12   Oct. 28, 2020) (collecting cases).

13         Accordingly, IT IS HEREBY ORDERED:

14                Defendants’ motion to dismiss, ECF No. 7, is DENIED AS MOOT.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 13th day of January 2021.

18
                         ___________________________
19                       SALVADOR MENDOZA, JR.
                         United States District Judge
20



     ORDER DENYING MOTION TO DISMISS AS MOOT – 2
